By the Oourt

Flandrau, J.
The complaint alleges and the proof establishes, that the Plaintiff, with others, had performed work and labor on certain logs for one Thomas Casey, and had possession of them as security for their pay. Facts sufficient are alleged to show that théy had a valid lien on the logs under the statute, actual possession being the principal *131element of such a lien. Casey sold the logs to the Defendant, and gave a written bill of sale, transferring the title. It is alleged in the complaint, that the Defendant, “in consideration of said sale and in part payment of the purchase, price of said logs, among other things, undertook and promised said Casey to pay and discharge in full to the several persons holding the same, all and singular the claims and demands against said Casey, for the work and. labor upon said, logs, and especially the claim and demand of the Plaintiff.” It is also alleged in the complaint, that the Defendant, in consideration of the Plaintiff’s delivering the possession of the logs to him} promised and agreed to pay the Plaintiff the full amount of his claim against Casey, as soon as the logs should be sold .and disposed of, and that he afterwards did pay a portion of Plaintiff’s claim.
When the case came to trial the Defendant insisted that the Plaintiff should be compelled to elect upon which of the promises he would rely, and abandon the other. The Court refused so to. rule, and allowed proof to he given of both promises.
Upon the complaint both of the promises were well pleaded. In pleading the promise of a party “ to answer for the debt, default, or miscarriage of another person,” it is not necessary to allege that it was made in writing. It willbé presumed to have been reduced to writing, unless the contrary appears. Cozine vs. Graham & Bleeker, 2 Paige, 177 ; Wentworth vs. Wentworth, 2 Minn., 277. The promise which the Defendant made directly to the Plaintiff to pay his debt, upon considera,tion of his relinquishing his lien, was an original undertaking, and not within the statute at all. We see no objection to a party Plaintiff claiming to recover upon as many promises as he may have, if they are separate, distinct, and valid undertakings, and upon the face of the complaint they so appeared to be. Had the promise to Casey to pay the debt of the Plaintiff been alleged in the complaint to, have been by parol, it would have been manifest that no recovery could have been had upon it, and the proper remedy of the Defendant was to insist upon the Plaintiff being compelled, to elect between the two. A'demurrer would not have reached the defect, because the other promise was sufficient to sustain a recovery. The *132refusal of the Court to compel the Plaintiff to elect, was, in our opinion, Correct.
On the trial, proof was admitted on both the promises, and it appeared' that the one to Casey was verbal. The Court, in finding the facts of the case, found that the Defendant did make the promise to Casey, and in the conclusions of law he finds that the Defendant did not so promise, and allows the Plaintiff to recover upon the other. There can be very little doubt that the meaning of the Court in finding as a conclusion of law that the Defendant did not promise to Casey, is, that the promise, although made in fact, is void in law, as falling within the second subdivision of section 2, chapter 50, of the Compiled Statutes, page 458, it being to pay the debt of another, and not in writing.
It is apparent that there was no confusion in the mind of the Court, as claimed by the counsel for the Defendant; on the contrary, the Court seems to have carefully separated the proof addressed to the two promises, and found one for the Defendant and the other for the Plaintiff.
The only remaining question is, upon the rejection of the township plats from the United States land office, which were offered to show that the land upon which the logs were cut was the property of the United States. After a careful examination of the statutes, we are unable to find any provision that would justify the admission of such documents upon the simple certificate of the Negister and Beceiver of the land office. Special provision is made for the admission in evidence of the Neceiver’s receipt or certificate of purchase of | public lands, when so authenticated, (Comp. Stats., 686, sec. 88,) and also for the recording of such receipts by the several | registers of deeds in the State, (Laws of 1862, p. 143, ch. 71,) but the other records of the land offices are left as at common law. See 1 Starkids Evidence, 188 to 192. The counsel for the defence have failed to cite any statute, federal or state, or other authority, to sustain the admission of this evidence.! There was no proof, therefore, that the logs were cut on the lands of the United States, which was necessary to justify any interference with them by the United States Marshal.
The ofder must be affirmed.